department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date jul uil dear i am responding to your letter the taxation of social_security disability benefits to congressman regarding prior to certain disability payments were excluded from an employee’s gross_income under sec_105 of the internal_revenue_code then the social_security act amendments of repealed this limited exclusion of disability payments since social_security disability payments have been treated in the same manner as other social_security_benefits social_security_benefits are amounts received under title ii of the social_security act which includes social_security disability payments d of the internal_revenue_code up to percent of a taxpayer’s social_security_benefits may be included in gross_income the amount depends on the total amount of the taxpayer’s benefits and other income enclosed is a copy of publication social_security and equivalent railroad retirement benefits which provides more detailed information on the income_tax rules for social_security_benefits sec_86 i hope this information is helpful to you if you have any further questions please contact robyn l mathis id no of my staff at sincerely jerry e holmes chief employment_tax branch tax exempt and government entities office of assistant chief_counsel exempt_organizations employment_tax government entities enclosure cc the honorable
